In an action to recover overpayments of Medicaid reimbursements, defendants Howard Wolf, Fay Wolf and Margot Service Corp. appeal (by permission), as limited by their brief, from so much of an order of the Supreme Court, Westchester County, entered January 29, 1979, as denied their motion to strike "prejudicial and ambiguous matter” from the complaint. Order modified by adding thereto, immediately after the provision denying the motion to strike "prejudicial and ambiguous matter”, the following: "except that the portion of paragraph 93 of the complaint which begins with the words 'and further, that if the Defendants had accurately’ and ends with the words 'fair and reasonable profit’, is stricken. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. The excised portion was prejudicial rhetoric which added nothing to the substance of the complaint (see CPLR 3024, subd [b]). Rabin, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.